DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,560,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims and a patented species claim anticipates the pending genus claim.
Regarding claim 1, US Patent 10,560,208 discloses a method of performing, by a user equipment (UE), cell search in a wireless communication system, the method comprising: receiving, from a base station (BS), a narrowband primary synchronization signal (NPSS) and a narrowband secondary synchronization signal (NSSS) (receiving a NBSS which comprises NBPSS and NBSSS, claim 1); acquiring time synchronization and frequency synchronization with the BS and detecting an identifier of the BS based on the NPSS and the NSSS (acquiring, based on the NBSS, time synchronization and frequency synchronization and detecting identifier of the eNB, claim 1); wherein the NPSS is transmitted in a sixth sub-frame of a radio frame, and wherein the NSSS is transmitted in a tenth sub-frame of a radio frame (NBPSS is transmitted in a sixth sub-frame of a radio frame and the NBSS is transmitted in a tenth sub-frame of a radio frame, claim 1).						Similar rejection for apparatus claim 10.  Dependent claims 3-6, 8, 12, 13 and 15 are identical to dependent claims 2-4, 6 and 9-11, respectively.  The limitations from dependent claims 2, 7, 9, 11 and 14 are in the independent claims 1 and 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 2015/0200758, hereinafter Wakabayashi) and in view of Webb et al (US 2015/0373624, hereinafter Webb).

Regarding claim 1, Wakabayashi discloses a method of performing, by a user equipment (UE), cell search in a wireless communication system, the method comprising: receiving, from a base station (BS), a narrowband primary synchronization signal (NPSS) and a narrowband secondary synchronization signal (NSSS) (virtual carrier corresponds to a narrowband allocation, Para [0072], virtual carrier is transmitted across any suitable limited bandwidth, Para [0080] and the PSS and SSS are contained within the virtual carrier region, Para [0083]/Fig. 3);			acquiring time synchronization and frequency synchronization with the BS and detecting an identifier of the BS based on the NPSS and the NSSS (PSS and SSS once detected, allow the terminal to achieve frame synchronization and determine the cell identity of the eNb, Para [0062]);													but does not explicitly disclose wherein the NBPSS is transmitted in a sixth subframe of a radio frame, and wherein the NBSSS is transmitted in a tenth subframe of the radio frame.  Wakabayashi does disclose the PSS and SSS can be transmitted in the first and sixth sub-frames, Fig. 2.  Webb discloses varying positions for transmission of PSS and SSS in a frame or sub-frame, Para [0047] and the transmission of PSS and SSS are allowed to occur in any sub-frame rather than being limited to sub-frames 0 and 5, Para [0070], meaning the transmission can be in the sixth and tenth sub-frame of a radio frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Webb in order to improve communications when a communication device such as a MTC device is remote from the base station.
Regarding claim 4, Wakabayashi discloses the cell search method of claim 1, but not wherein transmission periods of the NBPSS and NBSSS are differently configured.  Webb discloses varying the position of additional transmission of either or both the PSS and the SSS in a frame, Para [0047], meaning the PSS or SSS can be transmitted more frequently than the other and the expression PSS/SSS can refer to a PSS or a SSS. 
Regarding claim 6, Wakabayashi discloses the cell search method of claim 1, but not explicitly wherein NBSS is generated using a Zadoff-Chu (ZC) sequence.  Webb discloses PSS is generated using Zadoff-Chu sequence, Para [0056]. 
Regarding claim 10, Wakabayashi discloses a UE (terminal, Fig. 14) performing cell search in a wireless communication a system, comprising: transceiver configured to transmit and receive a radio signal (transceiver, 1406); and processor (processor,1407) configured to: receiving, from a base station (BS), a narrowband primary synchronization signal (NPSS) and a narrowband secondary synchronization signal (NSSS) (virtual carrier corresponds to a narrowband allocation, Para [0072], virtual carrier is transmitted across any suitable limited bandwidth, Para [0080] and the PSS and SSS are contained within the virtual carrier region, Para [0083]/Fig. 3);			acquiring time synchronization and frequency synchronization with the BS and detecting an identifier of the BS based on the NPSS and the NSSS (PSS and SSS once detected, allow the terminal to achieve frame synchronization and determine the cell identity of the eNb, Para [0062]);													but does not explicitly disclose wherein the NBPSS is transmitted in a sixth subframe of a radio frame, and wherein the NBSSS is transmitted in a tenth subframe of the radio frame.  Wakabayashi does disclose the PSS and SSS can be transmitted in the first and sixth sub-frames, Fig. 2.  Webb discloses varying positions for transmission of PSS and SSS in a frame or sub-frame, Para [0047] and the transmission of PSS and SSS are allowed to occur in any sub-frame rather than being limited to sub-frames 0 and 5, Para [0070], meaning the transmission can be in the sixth and tenth sub-frame of a radio frame.

Claims 2, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, in view of Webb and in view Alex et al (US 2014/0211670, hereinafter Alex).

Regarding claims 2 and 11, Wakabayashi discloses the cell search method/UE of claim 1/10, but not wherein the NBSS is not transmitted in at least one symbol in which a reference signal (RS) is transmitted among symbols of the sixth subframe and tenth subframe.  Alex discloses mapping PSS and SSS to in certain symbols to avoid collisions with reference signals, Para [0032].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Alex in order to improve wireless performance by optimizing NCT and making it backwards compatible with legacy user equipment.
Regarding claims 8 and 15, Wakabayashi discloses the cell search method /UE of claim 1/10, but not explicitly wherein the NBSSS is transmitted through 12 subcarriers in the tenth subframe.  Alex discloses the SSS is in all 12 subcarriers of the resource block, Fig. 3. 

Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, in view of Webb and in view of Chatterjee et al (US 2018/0227148, hereinafter Chatterjee, claiming the priority date of provisional application 62/213,568).

Regarding claims 3 and 12, Wakabayashi discloses the cell search method/UE of claim 1/10, but not wherein the sixth subframe and the tenth subframe are subframes not configured as a multicast broadcast single frequency network (MBSFN) subframe.  Chatterjee discloses NB-PSS and NB-SSS are not mapped to MBSFN sub-frames, Para [0043] (or page 4 of the provisional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chatterjee in order to optimize and improve usage of IoT and MTC communication devices.
Regarding claim 9, Wakabayshi discloses the cell search method of claim 1, wherein the NB includes a system bandwidth of 180 kHz and 12 carriers spaced with 15 kHz (180 kHz band with each subcarrier spaced 15kHz apart, Para [0056]); but not explicitly wherein the UE operates in an in-band system.  Chatterjee discloses in-band NB-LTE deployments, Para [0044/157].

s 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, in view of Webb and in view of Rong et al (US 2015/0201432, hereinafter Rong). 

Regarding claims 5 and 13, Wakabayashi discloses the cell search method/UE of claim 4/10, but not wherein: the transmission period of the NBPSS is set to 10 ms, and the transmission period of the NBSSS is set to 20 ms.  Rong discloses transmitting the SSS every 20 ms, Para [0022], and in view of the references it is obvious the PSS and SSS can have different transmission periodicity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Rong in order to improve wireless system performance in high density Wi-Fi environments.  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, in view of Webb and in view of  You et al (WO 2013/112032, hereinafter You).

Regarding claims 7 and 14, Wakabayashi discloses the cell search method/UE of claim 1/10, but not wherein the NBSS is transmitted through 11 orthogonal frequency-division multiple access (OFDMA) symbols.  You discloses the SSS can be configured on symbols other than symbols on which a PDCCH can be transmitted, Para [0271] and Webb discloses the first 3 symbols can be used to transmit the PDCCH, Para [0029], which leaves 11 remaining symbols.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by You in order to recognize new carriers while maintaining backwards compatibility with legacy system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461